Citation Nr: 0110848	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active military service from March 21 to July 
30, 1966, and from May 13, 1968, to September 16, 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1999 
rating decision of the Manchester, New Hampshire Regional 
Office (RO) which denied an increased rating for service-
connected PTSD.


REMAND

The veteran asserts that symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation.  

At a July 1999 VA examination, the veteran indicated that he 
had received psychological follow-up every three months from 
J. M. Claiborn, Ph.D., and had been prescribed Ativan by 
another practitioner.  Subsequently received were Dr. 
Claiborn's clinical progress notes dating from 1997 through 
December 2000, as well as a December 2000 letter wherein it 
was noted that that the appellant's PTSD symptoms had 
worsened as of November 2000.  The veteran also testified at 
a September 2000 hearing that he had sought treatment at VA 
for anxiety symptoms, and had been prescribed psychotropic 
medication by a VA physician.  

In light of the evidence of worsening symptoms, and because 
it does not appear that all VA treatment records have been 
obtained, especially ones that likely were prepared in the 
latter part of 2000 when his symptoms had worsened, the Board 
finds that further evidentiary development is required.  

It should also be pointed out that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records reflecting continuing treatment the veteran may have 
received from Dr. Claiborn, as well as VA records showing 
treatment since early 2000 and treatment by the physician who 
prescribed psychotropic medication.  The action should also 
include providing the veteran another psychiatric 
examination.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records reflecting 
treatment the veteran may have received 
for PTSD or anxiety symptoms at any VA 
facility, and any additional records 
from Dr. Claiborn.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo a psychiatric 
examination for purposes of assessing 
the current severity of his PTSD.  The 
examiner should review the claims 
folder.  The examiner should 
specifically indicate the extent of the 
veteran's PTSD symptoms so that the 
provisions of 38 C.F.R. § 4.130 
(Diagnostic Code 9411) may be applied.  
These findings should include whether 
the veteran's PTSD results in symptoms 
that decrease his work efficiency 
continuously, occasionally, or only 
during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a 
week, once a week, more than once a 
week, or continuously; whether there is 
memory loss and, if so, whether it 
relates to the short- or long-term 
memory and whether it is mild (relating 
to names, directions, or recent events) 
or more severe (relating to one's own 
name, one's own occupation, or the names 
of close relatives); and whether the 
condition is manifested by depressed 
mood, anxiety, suspiciousness, chronic 
sleep impairment, flattened affect, 
difficulty in understanding complex 
commands, impaired judgment and/or 
abstract thinking, disturbances of 
motivation or mood, suicidal ideation, 
obsessional rituals that interfere with 
routine activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross impairment 
of thought processes or communication, 
grossly inappropriate behavior, 
persistent delusions or hallucinations, 
persistent danger of hurting oneself or 
others, an inability to perform the 
activities of daily living, difficulty 
in adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or social 
relationships, or circumstantial, 
circumlocutory, stereotyped, illogical, 
obscure, or irrelevant speech.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
and an explanation of the score's 
meaning in the context of applicable 
rating criteria.  

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


